& Ww WW

oC SB HS NH WN

10
ll
12
13
14

15

16
17
18

19
20
21
22
23
24
25
26
27
28

 

Case 5:18-cv-05558-BLF Document 29 Filed 03/06/20 Fog LE B

 

NAR 08 2020
CLERK SUSAN ga
COMPLAINT BY A PRISONER UNDER THE CIVIL RIGHTS TSBs Eis er 1983
Name: Saddozai Shikeb
(Last) (First) (Middle Initial)
AY1590

Prisoner Number:

 

Institutional Address: Corcoran State Prison

P 0. Box 3461, Corcoran ,California (93212

 

 

UNITED STATES DISTRICT COURT
-NORTHERN DISTRICT OF CALIFORNIA

"THIRD AMENDED COMPLAINT"

 

 

 

 

SHIKEB SADDOZAI )
(Enter your full name.)
VS. ) Case No18-cv-05558-BLF( PR)
CLAWSON, et al., ; (Provided by the clerk upon filing)
) COMPLAINT UNDER THE
) CIVIL RIGHTS ACT,
) 42 U.S.C. § 1983
)
(Enter the full name(s) of the defendant(s) in this action.) )
)

 

I. Exhaustion of Administrative Remedies.

Note: You must exhaust available administrative remedies before your claim can go
forward. The court will dismiss any unexhausted claims.

Place of present confinement COFCOran State Prison - ; ae

Is there a grievance procedure in this institution? YES [J NO
If so, did you present the facts in your complaint for review through the grievance
procedure? YES XK] NO 1

D. _ If your answer is YES, list the appeal number and the date and result of the appeal at each
level of review. If you did not pursue any available level of appeal, explain why.

1. Informal appeal:

 

 

 

PRISONER COMPLAINT (rev. 8/2015)
Page | of 3

 
Oo CO SS DH A Be & HB

~~ NY BY NY NY NY NY RD Rm mm mee
oN TD HM FF WN = SG OC wm aI DA NH BP DW DP 2 Ss

 

Case 5:18-cv-05558-BLF Document 29 Filed 03/06/20 Page 2 of 7

2. First formal level: October 15,2018,Appeal#SQ-A-18-02997

filed against correctional officer;Clawson and denied.

 

3. Second formal level: November 6, 2018 ,Appeal#SQ-A-18-02997

filed and denied at second level.

 

4. Third formal level: February 5,2019,Appeal#SQ-A-02997
exhausted and denied at third level.

 

E. _ Is the last level to which you appealed the highest level of appeal available to you?
YES &] NOC]

F. If you did not present your claim for review through the grievance procedure, explain why.

 

 

 

II. Parties.

A. Write your name and present address. Do the same for additional plaintiffs, if any.
Shikeb Saddozai~CDCR#AY1590, Corcoran State Prison

P.O.Box 3461,Corcoran,California,93212

 

 

 

B. For each defendant, provide full name, official position and place of employment.
Clawson,CDCR Correctional Officer,San Quentin S&ate Prison.

 

Ron Davis,Warden,San Quentin State Prison,San Quentin,

California.
Director,Director of the California Department of Corrections

and Rehabilitation,P.0.Box 942883,Sacramento, California, 94283-
0001.

 

PRISONER COMPLAINT (rev. 8/2015)
Page 2 of 3

 
Oo CO SI DH HW B VY

10
11

12
13

14
15

16
17
18
19
20
21
22
23

24

25

Case 5:18-cv-05558-BLF Document 29 Filed 03/06/20 Page 3 of 7

III. Statement of Claim.

State briefly the facts of your case. Be sure to describe how each defendant is involved
and to include dates, when possible. Do not give any legal arguments or cite any cases or
statutes. If you have more than one claim, each claim should be set forth in a separate
numbered paragraph.

(See: Statement of Claim. Attachments page: 4,:5,6._

 

 

 

 

 

 

 

 

 

 

 

IV. Relief.

Your complaint must include a request for specific relief, State briefly exactly what you
want the court to do for you. Do not make legal arguments and do not cite any cases or
statutes.

 

(See: Relief. Attachment page: 7 )

 

 

 

 

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT,

Executed on: March 2,2020 A Lddoeni
Date Signature of Plaintiff

PRISONER COMPLAINT (rev. 8/2015)
Page 3 of 3

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

1.

Case 5:18-cv-05558-BLF Document 29 Filed 03/06/20 Page 4 of 7

STATEMENT OF CLAIM. I

At all times relevant to this case,plaintiff Shikeb
Saddozai,while detained in the custody of the California
Department..of Corrections and Rehabilitation(CDCR),San
Quentin State Prison(SQSP),on or about August 14,2018,
Saddozai,after returning from evening: meal,awaiting for
his cell door to be unkocked by officer,was beaten and

battered by four inmates.

Saddozai attempted to protect his face and head with his
arms. Correctional officer Clawson,at all times acted
under the color of state law,acted with deliberate
indifference,discharged and fired his weapon shooting
Saddozai on his lower back towards his buttocks,rather
than the four intended targets,without verbal warning,and
as'a result assailants failed to comply,continued to
assault Saddozai,inviolation of the U.S. constitution.
under the Eighth Amendment. ~ oO

At all times calevant neceto,defendant,Clawson,is a
sorrectional officer employed witn the California
Department of Corrections and Rehabilitation,to perioria
duties at the San Quentin State Prison institution.

At all times defendaat,Clawson,was acting in sucn a

capacity as tne agent,servant,and enployee,under tae color
of state law pursuant to his authority under the California
Department of Corrections and Renabilitation,and is sued
individually,and in his official capacity. Defencant,

Ron Daviss is tne Warden for San Quentin State Prison,

and held Liable for the policy decisions,writes regulations,
or gives orders,failed in nis duty to act upon notice,
reports,appeals,and knowledge,promulgatec a policy tnat
does direct oc condone the wrongful conduct of dafendant,
Clawson,wnom had in his possession,pepper spray,tnat is

less lhikely to relate to deatn or sarious bodily injury,

and deliberately failed tae use of alternatives to the
immediate use of deadly foree,acted with deliberate
indifference snot Saddozai with his block gun,to cause
plaintiff Saddozati,intentional injury,daaage,and unwarranted
due to Saddozai being the victim,aud woo defendaatClawson,
Failed to protect from aara.defendant,The Sirector of tne
California Department of Corrections and renabilitation,is
nele Liable for Varden Ron Davis's: actions,who are prison

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 29 Filed 03/06/20 Page 5 of 7.

Gy

regulations,or 8
Ou management aad ceacnes tne Level
delibera vence,failing to ansuce plaintiff is
feom ctuel and unusual punishnent,iocluding tae rignt to

be free from unjustified and excessive forca utilized by
correctional officer Clawson,rasulting in U.S.Constitutional
violations under the Ffourth,FPifth,figntn,ani Fourteenth
Amendments,while plaintiff Saddozai is a convict under
direct erciminal appeal for custody offense,wno's criminal
conviction is not finalized,and as such defendants actions
effected plaintiff's personal liberty,and the Court nas
supplemental jurisdiction over plaintiff's State law clains
under 28 U.S.C. § 1 ,

tne purpo
t

46,

ta

Saddozai was removed from housing unit in handcuffs
behind his back as punishment to inflict additional pain,
cuts,bruising,and numbness due to cuffs placed extremely
tight beyond reasonbleness cutting Saddozai's blood.._ —
circulation,leading to nerve damage and loss of feeling.

Saddozai was forced to strip..naked,in the presence of non
medical personrel,and denied immediate doctor's attention
or medician upon Saddozai's request for his inflicted
injuries ,active bleeding,pain and suffering,nor reason-
able accommodations made for his physical disability
effecting his life activities,preventing Saddozai from
using the toilet sitting or laying down,leaving Saddozai
incapacitated,as a result of being assaulted by four
inmates,and by correctional officer Clawson,violating
Saddozai's Fourth,Eighth,and Fourteenth Amendments under

the U.S. constitution. °

Unknown supervisory officials authorized Saddozai's
transfer to disciplinary housing unit Carson,commonly
known as the hole,without hearing,and with loss of
privileges ,devoid of disciplinary violation,when it was
reflected that Saddozai was the victim of assault.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 29 Filed 03/06/20 Page 6 of 7-

7.

ed complaint and medical forms
upon his request to prevent Saddozai from exercising his
first amendment rights to initiate a civil action,and to
recieve medical treatment,while housed in'disciplinary.

Saddozai was repeatedly deni

The following claims involving a different set of defend-:
ants,all related to each other, arising out of the same
transaction,occurrence,or series of transactions or
occurrences Fed R.Civ.P 20(a)(2),and have violated
plaintiff Saddozai's First,Fourth,Fifth,Eighth,and. -
Fourteenth Amendments under the U.S.constitution,.

 
10
11
12

13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

 

 

Case 5:18-cv-05558-BLF Document 29 Filed 03/06/20 Page 7 of 7

PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully pray that this court ener

10.

11.

12.

13.

14.

15.

judgment

Granting plaintiff, Shikeb Saddozai, a declaration that
the acts and omissions described herein violate
plaintiff's rights under the constitution,and laws of
the United States, .

A preliminary and permanent injunction ordering defend-
ants to be retrained and supervised in carrying out

policy and procedure,

Granting plaintiff compensatory damages against each
defendant jointly and severally.

Plaintiff seeks punitive damages against each defendant
jointly and severally.

Plaintiff seeks jury trial on all issues triable by jury.

Plaintiff also seeks recovery of their cést in_this suit
and:

Any additional relief this court deems just,proper,and
equitable.

I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE /
OF CALIFORNIA AND THE UNITED STATES THAT THE FOREGOING IS TRUE
AND CORRECT AND THAT THIS DECLARATION WAS EXECUTED ON: 2 _£ DAY

OF March ,»2020.

ZL heddoznd

Plaintiff SHIKEB SADDOZAT

 

 
